Citation Nr: 0214628	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  98-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disorder.

2. Entitlement to service connection for degenerative joint 
disease of the jaw, cervical spine, lumbar spine, and 
shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to March 
1973, followed by service with the United States Naval 
Reserve.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision of the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The veteran's service connection claims were previously 
before the Board, and in an August 1999 remand, they were 
returned to the RO for additional development.  That 
development has been completed, and the claims are once again 
before the Board for appellate review.


FINDINGS OF FACT

1. The medical evidence does not show that any current 
bilateral knee disorder is causally related to an incident of 
the veteran's active service or to an injury sustained during 
a period of active duty for training, nor does it show that 
any preexisting knee disorder underwent permanent worsening 
during active service.

2. Degenerative joint disease of the jaw, shoulders, cervical 
spine, and lumbar spine was not manifested during active 
service or within one year of separation from service, and is 
not shown to be causally or etiologically related to active 
service, or to an injury sustained during a period of active 
duty for training.




CONCLUSIONS OF LAW

1. A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 
1153, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).

2. Degenerative joint disease of the jaw, shoulders, cervical 
spine, and lumbar spine, was not incurred in or aggravated by 
active service, or manifested within one year of separation 
from service.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended 
38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that 
degenerative joint disease of the jaw, cervical spine, lumbar 
spine, and shoulders was manifested during active service.  
He also claims that his current bilateral knee disorder was 
aggravated by his active service, and his service with the 
Naval Reserve.  He contends that that service connection is 
therefore warranted for his disorders.  

As a preliminary matter, the Board notes that in November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  The 
veteran was notified of the VCAA in a January 2001 letter.  
As set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim, including what portion of 
that evidence the veteran should obtain, and what portion VA 
would attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
veteran was informed in a November 1996 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in November 1997 statement of the case and 
supplemental statements of the case issued in February 1998 
and June 2002, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  As stated earlier, the veteran was 
informed of the VCAA in a January 2001 letter, which also 
notified him of actions the RO was taking on his behalf.  In 
October 1999, the veteran was notified of his duty to submit 
medical records from the physicians and hospitals named in 
his April 1996 statement.  He was informed that he could 
either contact the physician or medical facility directly, or 
sign a release form so that VA could obtain the records.  The 
Board finds that the foregoing information provided to the 
veteran specifically satisfies the requirements of 
38 U.S.C.A. § 5103 of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for service connection.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have private 
treatment reports.  In addition, the veteran was provided 
with VA examinations in September 1996 and March 2000.  The 
RO contacted the National Personnel Records Center (NPRC), in 
St. Louis, Missouri, and requested an investigation report 
for an accident occurring in April 1986 while the veteran was 
serving on active duty for training.  A response from the 
NPRC stated that the accident report was not a matter of 
record.  All known and available service, private, and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  Essentially, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Active military, 
naval, or air service includes any period of active duty for 
training (ADT) during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a).  

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if they become manifest 
to a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  That 
an injury or disease occurred in service is not enough; there 
must be a disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of chronicity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), 
(b).  Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990)("a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail"). 

I. Bilateral knee disorder

The veteran contends that his bilateral knee disorder was 
permanently worsened as a result of the physical activity he 
engaged in to meet physical fitness requirements during 
active service and while in the Naval Reserve. 

The veteran's service medical records are included in the 
claims file, reflecting active service from October 1969 to 
March 1973.  At pre-induction examinations in June 1968 and 
June 1969, he reported having a "trick" or locked knee.  He 
again indicated that he had a "trick" or locked knee in 
October 1969, though no knee disorders were noted on his 
Report of Medical Examination.  In December 1972, the veteran 
complained of recurrent lateral patella dislocation.  He 
asserted that he had a 4-year history of patellar 
dislocation, with the left being greater than the right.  
Upon examination, no swelling was found and the examiner 
stated that the veteran's knees were "practically normal."  
He observed laxity and tenderness when pushing on the 
patellae laterally.  An X-ray revealed that the left patella 
was more laterally placed than the right, though the 
remainder of the joint and bone structure appeared to be 
within normal limits.  The examiner stated that the veteran's 
bilateral knee disorder had existed prior to enlistment, and 
the February 1973 separation examination reported no 
bilateral knee pain or disorders. 

Medical records from the veteran's Naval Reserve service, 
dated April 1973 to September 1994 contain continued 
notations of a "trick" or locked knee.  In March 1986, the 
veteran asserted that his knees had no interference with his 
functioning, and in February 1987, he maintained that there 
were no residual problems associated with his knees.  
Finally, in March 1991, the veteran noted that he had injured 
his knees during high school, and had "no problems since."  
There is no indication in the record that the veteran had a 
period of active duty for training while serving in the Naval 
Reserve, during which he sustained an injury to his knees.  

Treatment records from Andrew B. Limbert, D.O., dated from 
December 1990 to August 1997, are included in the claims 
file.  Those records reflect that in December 1992, the 
veteran stated that he had twisted his knee and had pain with 
limping "since Christmas."  X-rays showed compartment 
degenerative disease.  The veteran underwent right knee 
arthroscopy in June 1993.  In December 1993, a right knee X-
ray revealed evidence of severe degenerative change.  
Ultimately, Dr. Limbert diagnosed the veteran with 
degenerative joint disease of the knees that he believed was 
initially incited by service activities as described by the 
veteran's training.  In particular, he stated that the 
veteran's bilateral knee disorder had been accelerated or 
aggravated due to the requirement for 11/2 mile runs as part of 
his physical fitness qualification. 

The veteran was afforded a VA examination for joint disorders 
in September 1996.  Following a physical examination, the 
veteran was diagnosed with degenerative arthritis of the 
knees.  The examiner made no statement regarding the etiology 
of the veteran's bilateral knee disorder. 

In a November 1997 statement, the veteran asserted that his 
bilateral knee disorder was aggravated during his active 
service and Naval Reserve training.  He stated that the 
rigorous jogging schedule he was required to keep in order to 
maintain the fitness standards set forth by the military 
caused the breakdown of weight-bearing articular cartilage on 
his bone surfaces.  He indicated that this was the main 
factor causing severe degenerative osteoarthritis in his 
knees.  

At his January 1998 personal hearing, the veteran reported 
that his induction and separation examinations during active 
service noted dislocated patellae.  He asserted that while he 
was in the Reserves, his knees were severely and materially 
aggravated by the continuous jogging he had to perform in 
order to maintain physical fitness requirements.  He reported 
being told that his jogging had caused wear and tear on his 
knees and had led to their deterioration.  

The veteran was afforded a VA examination for joint disorders 
in March 2000.  The claims file was reviewed in conjunction 
with the examination.  The veteran complained of soreness in 
his knees and reported that he underwent right knee 
arthroscopy in 1993.  Following a physical examination, he 
was diagnosed with moderate degenerative arthritis of both 
knees.  The examiner stated that the veteran's multiple 
degenerative changes were not likely the result of the 
physical demands in the military.  In a September 2000 
addendum, he indicated that he had reviewed his previous 
opinion, as well as a recent January 2000 letter from Dr. 
Lambert, but that he had not changed his opinion that he made 
in the March 2000 VA examination report.

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a bilateral knee disorder.  
Initially, the Board notes that the record has shown, and the 
veteran has stated, that a knee disorder existed upon 
entrance into active service in 1969.  Specifically, the 
veteran reported having a "trick" or locked knee at pre-
induction and induction examinations.  There was no diagnosed 
knee disorder made at that time, but in December 1972, a 
medical examiner observed laterally placed patellae, which 
had existed prior to service.  In addition, in his November 
1997 statement and at his January 1998 hearing, the veteran 
asserted that his knees had dislocated patellae upon entrance 
into service.  Thus, it appears that the veteran had a 
bilateral knee disorder upon entry into service.  
Nevertheless, a review of his service medical records is 
negative for any evidence of a worsening of any pre-existing 
knee disorder, and there is no evidence that the veteran 
developed a bilateral knee disorder during service.  In fact, 
a December 1972 treatment report noted that his knee 
examination was "practically normal," and his February 1973 
separation examination showed no findings of knee pain or 
disorders.  His lower extremities were noted as "normal."  
Thus, there is no basis to award service connection for a 
bilateral knee disorder based on aggravation of a pre-
existing knee disorder.  

Following separation from active service, the earliest 
medical evidence of record of a bilateral knee disorder is a 
December 1992 treatment report from Dr. Limbert in which the 
veteran asserted that he had twisted his knee and had 
subsequent pain and limping "since Christmas."  This record 
is dated nearly 20 years after the veteran's separation from 
active service.  Dr. Limbert opined that the veteran's knee 
joint problems had been accelerated or aggravated by the 
requirement to run 11/2 miles as part of the fitness 
requirement for the service.  Contrarily, the March 2000 VA 
examiner stated that while the veteran had moderate 
degenerative arthritis of both knees, his disorder was not 
likely the result of his physical demands in the military.  
He reiterated that statement in September 2000, after having 
reviewed Dr. Limbert's opinion.  

The Board acknowledges the veteran's contentions that his 
years of participating in training runs to maintain his 
requirements for the Naval Reserve led to the worsening of 
his knees.  Nevertheless, the veteran does not contend, nor 
does the evidence reflect, that he sustained an injury while 
on a period of active duty for training with the Naval 
Reserve.  See 38 U.S.C.A. §§ 101(24), 1110.  As such, there 
is no legal basis to establish service connection for a 
bilateral knee disorder, as related to Naval Reserve service. 

Furthermore, as discussed above, the Board is more persuaded 
by the VA examiner's March 2000 and September 2000 opinions 
that the veteran's current bilateral knee disorder is not 
related to an incident of the veteran's active service.  The 
VA examiner reached this opinion after a review of the 
record, including Dr. Limbert's opinion, as well as 
examination of the veteran.  The Board finds the VA 
examiner's opinion well-supported by the record, and is based 
on a thorough examination of the veteran.  In short, the 
Board finds that the preponderance of the evidence is against 
a claim for service connection for a bilateral knee disorder.  

The Board fully acknowledges the veteran's statements that 
his current knee disorder is related to his military service.  
However, the veteran has not been shown to have any medical 
expertise, and as such, his statements regarding the etiology 
of the bilateral knee disorder do not constitute competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons may be competent to provide an eye-witness 
account of a veteran's visible symptoms, but they are simply 
not capable of offering evidence that requires medical 
knowledge).  Rather, a medical opinion on this point is 
needed.  In the present case, there are medical opinions both 
for and against the veteran's claim for service connection, 
but as discussed above, the Board is more persuaded by the VA 
medical opinions.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.

II. Degenerative joint disease of the jaw, cervical spine, 
lumbar spine, and shoulders

The veteran's service medical records are included in the 
claims file.  At his June 1968 and June 1969 pre-induction 
examinations, no complaints, treatment, or diagnoses of any 
jaw, neck, back, or shoulder pain or disorders were noted.  
In addition, degenerative joint disease was not diagnosed.  
In October 1972, the veteran complained of pain associated 
with a stiff neck.  It was noted that he had been injured in 
an automobile accident when he was 17 years old and had 
residual back pain.  Upon examination, the veteran's neck had 
a full range of motion, and his cervical spine was 
"normal."  He was diagnosed with probable neck strain.  The 
veteran's February 1973 separation examination reported no 
jaw, neck, or back pain, and degenerative joint disease was 
not noted.  

Medical records relating to the veteran's Reserve service, 
April 1973 to September 1994, are included in the claims 
file.  In February 1975, the veteran complained of muscle 
tightening in his neck, face, and head.  No neurological 
deficits were observed.  Additional treatment reports noted 
back and neck strain. 

Treatment reports from Henry Ford Hospital, May 1980 to 
February 1988, reflect that the veteran sought treatment for 
pain in his jaw, neck, lower back, and shoulders.  In May 
1980, he complained of pain in his right face and upper neck 
occurring since 1972.  He was diagnosed with atypical facial 
pain and pain-prone disorder.  In February 1981, he indicated 
that the pain had moved to his right cervical spine and 
trapezius.  The examiner stated that all conducted studies 
were within normal limits.  In August 1982, he was diagnosed 
with right mandibular hyperplasia and right mandibular 
internal derangement of the temporomandibular joint.  While 
the veteran reported that his facial, neck, and shoulder pain 
began in 1972, the examiner made no statement linking the 
veteran's disorder to active service. 

April 1986 medical records from the Naval Hospital in Mt. 
Clemens, Michigan, report that the veteran had muscle spasms 
in his lower back.  He was diagnosed with a low back muscle 
spasm and told to avoid lifting and strenuous exercise.  It 
was noted that since the veteran's problem occurred during 
active duty for training, a notice of eligibility for 
disability benefits report was filed.  A May 1986 letter from 
the Department of the Navy stated that the veteran's request 
for disability benefits for "an injury" sustained on April 
28, 1986 was approved.  

Treatment records from Louis Donner, D.C., May 1986 to 
December 1993, are of record.  In July 1990, the veteran 
complained of pain in his lower back, neck, and right 
shoulder.  Following an X-ray, Dr. Donner diagnosed the 
veteran with chronic degenerative disc disease at L4-5, 5 
sacral discs.  The veteran's active service was not 
addressed. 

Treatment records from Andrew B. Limbert, D.O., December 1990 
to August 1997, are included in the claims file.  In December 
1990, the veteran presented a history of spinal problems 
extending back to his active service.  An X-ray revealed 
degenerative changes at L1-S3, with a bridging at L4-5 and 
L2-3.  He was diagnosed with ankylosing spondylitis of the 
spine.  In January 1991, degenerative disease at the 
acromioclavicular joints bilaterally was noted.  In December 
1993, an X-ray revealed progression of the degenerative disc 
disease of the lumbar spine, while a November 1994 X-ray 
reflected degenerative changes in the cervical spine.  In 
June 1997, the veteran related that the onset of his neck 
problems began while training in an ejection seat simulator 
in 1970.  Ultimately, Dr. Limbert diagnosed the veteran with 
degenerative joint disease of the acromioclavicular joints 
that he believed to have been initially incited by service 
activities as described by the veteran's historical recapping 
of the ejection seat injuries, as the veteran had provided 
him with a history of his medical consultations since 1969.  
He also stated that the veteran's cervical and lumbar spine 
injuries could have been sustained at the time of his 
ejection seat simulation.  Dr. Limbert asserted that the 
veteran's problems were related to injuries incurred while he 
was in active service.  

December 1994 Treatment reports from Paul Wenig, D.O., note 
diagnoses of osteoarthritis of the cervical and lumbar spine, 
probable osteoarthritis of the acromioclavicular joints 
bilaterally, and a temporomandibular joint problem.  While 
Dr. Wenig did not comment on the etiology of the veteran's 
osteoarthritis of the cervical and lumbar spine, and the 
acromioclavicular joints bilaterally, he stated that the 
etiology of the veteran's osteoarthritis of the 
temporomandibular joint was unknown.  

The veteran was provided with a VA examination for joint and 
spinal disorders in September 1996.  He complained of pain in 
his face and head beginning in 1972, with pain then moving to 
his cervical spine, shoulders, lumbar spine, and right 
temporomandibular joint.  He reported no trauma to either his 
neck or lower back.  Following an examination, the veteran 
was diagnosed with degenerative arthritis of the cervical 
spine, shoulders, and lumbosacral spine.  No abnormality of 
the temporomandibular joints was detected.  The examiner gave 
no etiology of the veteran's degenerative arthritis.  

In a September 1997 statement, the veteran stated that his 
degenerative joint disease and osteoarthritis of the neck, 
jaw, back, and shoulders was manifested by pain during active 
service when he participated in an ejection seat simulation 
in 1970.  He also maintained that his degenerative disc 
disease of the back was incited in April 1986 during his time 
in the Reserves.  He maintained that it caused extensive 
immobilization and disability.  

The veteran was provided with a personal hearing in January 
1998.  He stated that he had joint disease, osteoarthritis, 
and degenerative disc disease of the lower lumbar spine, 
manifested by pain while in active service.  He reported 
having head and jaw pain following an ejection seat training 
episode.  

In an October 1999 letter, Dr. Limbert was asked to comment 
on whether the veteran had a current jaw disability that was 
related to active service.  Dr. Limbert responded that he had 
no information on the veteran's jaw disorder, and stated that 
he did not manage TMJ problems.  In a January 2000 letter, 
Dr. Limbert asserted that the veteran's osteoarthritis of the 
jaw, shoulders, cervical spine, and lumbar spine, were "at 
least as likely as not" incurred in or aggravated by the 
veteran's Reserve status, and are consistent with his review 
of the service medical records.  

In a January 2000 letter, D. Gary Wolford, D.D.S., stated 
that he had treated the veteran in the early 1980s and again 
in October 1988.  He opined that the veteran probably had a 
bilateral subluxation of his temporomandibular joints which 
was the cause of his atypical facial pain.  He did not 
comment on the etiology of the veteran's disorder. 

The veteran was provided with a VA examination for joint and 
spinal disorders in March 2000.  The claims file was reviewed 
in conjunction with the examination.  The veteran complained 
of pain in the back, neck, shoulders, and jaw occurring since 
active duty in 1970 or 1971.  He reported no history of 
trauma, but related an episode in which he was involved in 
ejection seat training that may have initiated his back 
problems.  He also stated that his back "went out" in 1986 
and he was placed on short disability for two weeks.  
Following a physical examination, the veteran was diagnosed 
with cervical spondylosis in the lower cervical area, chronic 
tendonitis of the shoulder with acromioclavicular 
degenerative changes on the right side, and advanced 
degenerative arthritis of the lower lumbar spine area.  The 
examiner opined that the veteran's multiple degenerative 
changes were not likely the result of physical demands in the 
military.  After reviewing evidence from Dr. Limbert, the VA 
examiner stated, in September 2000, that his opinion had not 
changed with respect to the etiology of the veteran's 
multiple degenerative changes.  In April 2002, the examiner 
again stated that it was his opinion that the low back 
condition was not aggravated by service.  While he noted 
records in his claims file that reflected prescriptions and 
treatment for a complaint of muscle spasms in the lumbar area 
(during Reserve service) he observed no records of continued 
muscle spasms since that time.  

The veteran underwent a VA dental examination in May 2002.  
It was noted that he complained of facial pain since 1971-
1972.  He reported no history of trauma to the jaw.  He 
stated that he was diagnosed with TMJ in 1979-1980.  The 
veteran was diagnosed with myofascial pain dysfunction, with 
unknown etiology.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claims and finds that the 
preponderance of the evidence is against the claims of 
service connection for degenerative joint disease of the jaw, 
shoulders, cervical spine and lumbar spine.

The record contains no diagnosis of degenerative joint 
disease or arthritis of any joint while the veteran was in 
active service.  In fact, the earliest evidence of record 
noting degenerative changes is a July 1990 treatment report 
from Dr. Donner reflecting that the veteran had degenerative 
disc disease at L4-5.  Following that diagnosis, the veteran 
was diagnosed with degenerative changes of the cervical spine 
in November 1994.  The record reflects that he was not 
diagnosed with degenerative osteoarthritis of the shoulders 
and temporomandibular joint until December 1994 by Dr. Wenig.  
The first of these diagnoses occurred in 1990, nearly 20 
years after the veteran's separation from active service. 

While there was no diagnoses of degenerative joint disease or 
osteoarthritis while the veteran was in active service, the 
record reflects that he complained of a stiff neck during 
service in October 1972.  However, his neck was found to have 
a full range of motion, and his cervical spine was 
"normal."  No additional complaints were noted during 
service, and no diagnoses of degenerative joint disease were 
made during service or within one year of separation from 
service.  

Despite the several diagnoses of degenerative changes, the 
only physician to link the veteran's degenerative joint 
disease of the jaw, shoulders, cervical spine, and lumbar 
spine to active service was Dr. Limbert.  He maintained that 
the veteran had provided him with a history of his medical 
consultations since 1969, and that one may conclude that he 
sustained injuries to his joints following an ejection seat 
simulation during active service.  Dr. Limbert maintained 
that the veteran's problems were related to injuries incurred 
while he was in active service.  

To the contrary, the March 2000 VA examiner noted that the 
veteran had no reported history of trauma to his back, 
shoulders, neck, or jaw, and he stated that his multiple 
degenerative changes were not likely the result of physical 
demands in the military.  He reiterated that opinion in 
September 2000 and again in April 2002.  He noted that the 
veteran was seen with complaints of muscle spasms in his back 
in April 1986, but indicated that the condition was acute and 
transitory, in that there was no record of continued muscle 
spasms since that time.  Moreover, the Board notes that no 
ejection seat simulation exercises, or injuries sustained 
from such exercises, were found in the veteran's service 
medical records.

After reviewing the record, the Board finds that greater 
weight should be given to the March 2000 VA examiner's 
opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of the medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  The 
VA examiner's opinion was based on review of the relevant 
record including service medical records and examination of 
the veteran.  The VA opinion is also consistent with the 
other medical evidence of record, in which no other physician 
has related the veteran's degenerative changes to active 
service, or within one year of separation from service.  Dr. 
Limbert indicates that his opinion that the veteran's claimed 
conditions are related to his active service are based on the 
veteran's "historical recapping of the ejection seat 
injuries and the training incidence [sic]."  However, as 
noted, the veteran's service medical records do not document 
any ejection seat injuries, or other injuries, as claimed by 
the veteran.  Moreover, Dr. Limbert's opinion is simply not 
consistent with the other evidence of record.  In short, the 
Board accepts the March 2000 VA opinion as more probative.  
The Board does not doubt the veteran's sincere belief in his 
service connection claims, but the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology.  See Espiritu at 492.  

As the preponderance of the evidence is against the veteran's 
claims, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.



ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for degenerative joint disease of the jaw, 
cervical spine, lumbar spine, and shoulders, is denied. 



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

